The judgment of the Supreme Court was entered, January 27th 1879,
Per Curiam.
While the Act of March 24th 1877, Pamph. L. 38, undoubtedly makes it the duty of a judge to reduce his answer to the several points presented to writing and read them to the jury before they retire to consider of their verdict, it does not declare that the omission to do so shall be error for which the judgment shall be reversed. The neglect or omission then cannot avail the plaintiff. Such has been the uniform ruling of this court in the construction of acts of this character : Morberger v. Hackenberg, 13 S. & R. 26; Patterson v. Kountz, 13 P. F. Smith 246. It is sufficient, therefore, in the review of the judgment in this court, if the points are substantially answered in the charge: Patterson v. Kountz, 13 P. F. Smith 250, and cases there cited. We think the points of the defendant below were substantially answmred, and the charge was in all respects as favorable to him as he could ask. He stated in his own testimony that he had directed Yard to pay the money to Bonsall. Yard could then not be responsible for the misappropriation of the money by Bonsall unless he was in some way a party to such a misappropriation. There was no evidence in the cause that Bonsall acted, as the agent of both parties in the receipt *288and disbursement of the moneys. Seheuing said expressly, “ It was agreed that the judgments should be paid off by Mr. Yard giving the money to Mr. Bonsall.” That is, Seheuing constituted Bonsall his attorney to receive and disburse the money which he thereby authorized Yard to pay him. There was nothing, then, on which to ground the defendant's seventh point. The questions in the cause were essentially questions of fact, and were properly submitted to the jury. Judgment affirmed.